Title: To George Washington from Thomas McKean, 25 September 1781
From: McKean, Thomas
To: Washington, George


                  
                     Sir,
                     
                        25 September 1781
                     
                  
                  Your Excellency will receive inclosed herewith copies of two Acts of Congress, one of the 20th and the other of the 24th instant, for your information.
                  General St Clair, with the troops of the Pennsylvania line now here, will march for Head–Quarters as speedily as possible.  I am happy that the order of Congress, for their rendezvous near Philadelphia, has not impeded their proceeding to Baltimore, but rather tended to expedite it.  With the greatest regard, I have the honor to subscribe myself, Your Excellency’s Most Obedient & very humble Servant
                  
                     Thos M: Kean President
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Head Quarters Fort Pitt Augt 19th 1781.
                     
                     Agreeable to your request, we now inform you that from the letters of his Excellency the Commander in Chief to you which have been shewn us by Capt. Jno. Finley that it is our opinion “we cannot with propriety be commanded by you until you have cleared yourself of the charges which have been exhibited against you & which are now depending.
                     At the same time we wish to assure you that we entertain the greatest respect for you, and was it not for the present situation of affairs there is not one of us but would wish to serve under you. We are Sir your most Obedt hum. Servts
                     Jno. Ward Lieut. 2d Pensylva regt
                     Jacob Springer Lt 7 Virga regt
                     Jacob Coleman Ens. Do
                     Jno. Mills Ensign Do
                     Jos. Winlock Ensign Do
                     Jno Gibson Col. Commandg Ft Pitt
                     Fredk Vernon Major 8th Pen. Regt
                     Uriah Springer Capt. 7th Virga regt
                     Bn Biggs Capt. 7th Do
                     Saml Brady Capt. 3 Pena regt
                     Wm Martin Capt. Lt
                     Lewis Thomas Lt 7th Virga regt
                     Jno. Harrison Lt 7th Do
                     Archibd Read Lt 8th Pensya regt
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Fort Pitt Septr 12. 1781
                     
                     From the utmost necessity I take the liberty to trouble you with a state of circumstances in this district the most disagreeable that ever I have experienced and I beleive the most unmilitary that the American War has on our past been stained with.
                     Your Excellency has doubtless seen a petition and remonstrance from the Inhabitants and others of this place containing a number of charges against me, And you will probably recollect that the Honble the Congress directed the commander in Chief Hereupon to bring me to trial.  In obedience to that order he was pleased to write me on the 5th of last May that this was the case, And, as I can conceive to prevent my unnecessarily being held in suspence, as to my command concludes in these words—"You will see the propriety of giving up the command to the Officer next in rank while this business is transacting.  It will take off every objection that can be made against the validity of the depositions as having been taken under your influence as Commandant."
                     
                     Mr Alexr Fowler was considered as the prosecutor, and yet he from a desire to injure my reputation, for reasons which will in the course of an investigation plainly appear insisted on as a right, he claimed of acting as Judge Advocate, as well as prosecutor, of the charges he had exhibited, with a view I suppose to procrastinate a business in which he must be conscious, he cannot succeed, and thereby to make my situation as disagreeable as possible.
                     I have hitherto endeavoured as much as possible to promote the service and to render this country essential service.  But from what principles I know not the most iniquitous party fauds  prevail even amongst men who ought to be military, as will appear by a declaration of which I take the liberty to enclose a copy.  I sincerely wish that it may not proceed from the most unaccountable disaffection.  For the Bearer Capt. Farrel who is a man of great veracity bravery and attachment, has assured me that Colo. Gibson of the 7th Virginian Regt who assumes the command here, has caused the keys of the military stores of which he has the Charge to be seized from his Clerk and ordered him under an arrest notwithstanding that he himself stands arrested.  Capt. Farrel will relate to your Excelly the circumstances relative to this and other matters in the most candid manner.
                     I fear this contradiction of sentiment or whatever it may prove hereafter to be, will prevent an expedition, which was proposed to be carried against the Indian towns upon the Sandusky, from being carried into execution.
                     I beg your Excelly will be pleased to order a copy of this letter to be transmitted to his Excelly the Commander in Chief.  I have the Honor to be with the most exalted respect Your Excellency’s most obt servt
                     
                        Daniel Broadhead
                     
                  
                  
               